Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I and Compound 2 in the reply filed on 4/15/2022 is acknowledged.
Applicants elected species was deemed to be free of the prior art. In accordance with Markush Practice, the search was extended to the Markush group/independent claim, and a reference was discovered that anticipated it. As a result, claims 1, 8 and 53-54 have been examined and claims 3, 7, 12-16, 18, 20-28, 32-35, 38-41, 43, 51 and 56 are withdrawn from consideration.  While applicant’s elected species may read on one or more withdrawn claims, they have not been fully examined for patentability, and thus a determination of allowability cannot be made with respect to these claims at this time.  This is proper, as MPEP 803.02 states that, in these circumstances, the prior art search, however, will not be extended unnecessarily to cover all nonelected species (MPEP 803.02).

Status of the Claims
Claims 1, 3, 7-8, 12-16, 18, 20-28, 32-35, 38-41, 43, 51, 53-54 and 56 are pending in this application.
Claims 3, 7, 12-16, 18, 20-28, 32-35, 38-41, 43, 51 and 56 are withdrawn from consideration as being drawn to a non-elected species/invention.
Claims 1, 8 and 53-54 are presently under consideration as being drawn to the elected species/invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8 and 53-54 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McLaughlin et al. (US 2017/0174726).
With respect to claims 1 and 8, McLaughlin et al. teach pharmaceutical compositions comprising a carrier and the following compound (claims 1-2 and 10; para [0078]; Fig. 1A): 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The compound of McLaughlin et al. corresponds to the instantly claimed compound of Formula (I), wherein X is a cyclic -hairpin peptidomimetic, L1 is absent, R1 is H, and R2 is H.
With respect to claim 53, McLaughlin et al. teach a pharmaceutical composition comprising the compound and a pharmaceutically acceptable carrier or diluent (para [0084]).
With respect to claim 54, McLaughlin et al. teach that the pharmaceutical composition is formulated for oral administration or injection (para [0085]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10011635. Although the claims at issue are not identical, they are not patentably distinct from each other because they relate to the same compound.
With respect to claim 1, ‘635 teaches the following compound, which corresponds to instant compound of Formula (I), wherein X is a cyclic -hairpin peptidomimetic, L1 is S(O)-(CH2)3-, R1 is H, and R2 is a moiety comprising one substituted derivative of an amino acid residues (see claim 1).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

With respect to claim 53, ‘635 teaches a composition comprising the compound and a pharmaceutically acceptable carrier (claim 9).

Claims 1 and 53-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over 1-9 of U.S. Patent No. 10011635 in view of Emmons et al. (Sci Rep. 2017 Jun 2;7(1):2685).
The teachings of ‘635 with respect to claims 1 and 53 have been discussed above.
‘635 does not teach the pharmaceutical composition is formulated for oral administration or injection.
However, ‘635 teaches that in a preferred embodiment, the pharmaceutical compositions are formulated for oral, topical or parental administration (column 26, lines 7-11), and further teaches that the pharmaceutical compositions are suitable for the treatment of multiple myeloma (Table 1). 
Furthermore, Emmons et a. teach treatment of multiple myeloma comprising administering MTI-101 by IP injection (abstract; page 10, last para). Please note that the instantly claimed compound is a derivative of MTI-101.
It would have been obvious to one of ordinary skill in the art concerned with the treatment of multiple myeloma to formulate the MTI-101 derivative of ‘635 for injection because Emmons et al. teach that MTI-101 is administered by injection for the treatment of multiple myeloma.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658